


110 HR 5425 IH: Flexibility in Rebuilding American

U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5425
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2008
			Mr. Pallone (for
			 himself, Mr. Frank of Massachusetts,
			 Mr. Jones of North Carolina,
			 Mr. Kennedy,
			 Mr. LoBiondo,
			 Mr. Andrews,
			 Mr. Brown of South Carolina, and
			 Mr. Lampson) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Act to extend the authorized time period for rebuilding of certain
		  overfished fisheries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Flexibility in Rebuilding American
			 Fisheries Act of 2008.
		2.Extension of time
			 period for rebuilding certain overfished fisheriesSection
			 304(e) of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1854(e)(4)) is amended—
			(1)in paragraph
			 (4)(A)—
				(A)in clause (i) by
			 striking possible and inserting practicable;
			 and
				(B)by amending clause
			 (ii) to read as follows:
					
						(ii)not exceed 10 years, except in cases
				where—
							(I)the biology of
				the stock of fish, other environmental conditions, or management measures under
				an international agreement in which the United States participates dictate
				otherwise;
							(II)the Secretary
				determines that such 10-year period should be extended because the cause of the
				fishery decline is outside the jurisdiction of the Council or the rebuilding
				program cannot be effective only by limiting fishing activities;
							(III)the Secretary determines that such 10-year
				period should be extended to provide for the sustained participation of fishing
				communities or to minimize the economic impacts on such communities, provided
				that there is evidence that the stock of fish is on a positive rebuilding
				trend;
							(IV)the Secretary determines that such 10-year
				period should be extended for one or more stocks of fish of a multi-species
				fishery, provided that there is evidence that those stocks are on a positive
				rebuilding trend;
							(V)the Secretary determines that such 10-year
				period should be extended because of a substantial change to the biomass
				rebuilding target for the stock of fish concerned after the rebuilding plan has
				taken effect; or
							(VI)the Secretary determines that such 10-year
				period should be extended because the biomass rebuilding target exceeds the
				highest abundance of the stock of fish in the 25-year period preceding and
				there is evidence that the stock is on a positive rebuilding
				trend;
							;
				or
				(2)in paragraph (7), in the matter preceding
			 subparagraph (A), by inserting after the first sentence the following:
			 In evaluating progress to end overfishing and to rebuild overfished
			 stocks of fish, the Secretary shall review factors, other than commercial
			 fishing and recreational fishing, that may contribute to a stock of fish’s
			 overfished status, such as commercial, residential, and industrial development
			 of, or agricultural activity in, coastal areas and their impact on the marine
			 environment, predator/prey relationships of target and related species, and
			 other environmental and ecological changes to the marine conditions.;
			 and
			(3)by adding at the
			 end the following:
				
					(8)If the Secretary determines that extended
				rebuilding time is warranted under subclause (III), (IV), (V), or (VI) of
				paragraph (4)(A)(ii), the maximum time allowed for rebuilding the stock of fish
				concerned may not exceed the sum of the following time periods:
						(A)The initial
				10-year rebuilding period.
						(B)The expected time
				to rebuild the stock absent any fishing mortality and under prevailing
				environmental conditions.
						(C)The mean
				generation time of the stock.
						(9)In this subsection the term on a
				positive rebuilding trend means that the biomass of the stock of fish
				has shown a substantial increase in abundance since the implementation of the
				rebuilding
				plan.
					.
			
